Title: To Benjamin Franklin from Dumas, 31 August 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


MonsieurLahaie 31e. Août 1780
J’ai eu l’honneur, dans une de mes dernieres, de vous parler d’un Mémoire que j’ai donné au Mine. [Ministre] de Russie ici, pour détruire l’opinion que les Anglomanes ne cessent d’entretenir, comme Si le Commerce des Américains Septentrionaux étoit en rivalité avec celui de la Russie, & pour faire voir qu’au contraire ils feront un trafic direct avec la Russie très avantageux à celle-ci, en y allant chercher de ses productions, comme Chanvre, Lin, Toiles à voiles, Cordages, Cuivre, Cuirs rouges, Drogues, &c. & y portant de leurs productions avec celles des Indes occid. & même de l’or & de l’argent. Je n’ai pas eu le temps de garder copie de ce Memoire qui a paru faire plaisir au Mine. Mais j’ai fait une démarche pareille dans une Lettre que j’avois d’ailleurs à écrire au Chargé d’affaires de Suede près de la rep., présentement à Spa., qui est de ma connoissance. Après lui avoir parlé de l’attente où l’on est ici de voir le Roi son maître, & d’autres choses, j’ajoute ce qui suit:
“Dieu bénisse la neutralité armée. J’espere qu’elle aboutira à rendre la paix aux deux hémispheres. Elle rectifiera bien des opinions, que certaines gens ne cessent d’entretenir, & d’autres de croire, sur les suites qu’aura le Commerce illimité des Am. avec toutes les nations Européennes. A les en croire il Se trouveroit en rivalité avec celui des nations circum Baltiques, & notamment de la Suede. Rien de plus faux. Les Am. n’ont cultivé du Chanvre & du Lin, & fourni d’autres munitions navales qu’à force de ce qu’on appelle Bounties. Ces articles leur étoient prescrits parmi ceux que les Angl., dans leur Acte de navigation, appellent enumerated commodities. Ils s’adonneront à d’autres articles plus avantageux pour eux à porter en Europe. Les Angl. devront recourir à la Suede pour du Goudron, &c. comme avant la Reine Anne. Les Américains-mêmes iront chercher chez vous du Chanvre, Lin, Toile à voile, Cordages, Cuivre, & de vos Manufactures de Laine, de Coton, d’Alun, soufre, poudre, laiton, acier, &c. Ils vous porteront en échange du Tabac, Ris, Indigo, Rum, & de toutes les productions des Indes occid. Cidevant les prétendus Rois de la mer s’approprioient tout cela.”
L’Article de Philadelphie, dans la Gazette ci-jointe, a fait une bonne impression sur les esprits ici. Je n’ai aucune nouvelle de Mr. Adams. Il m’avoit dit qu’il m’écriroit quelquefois d’Amsterdam; mais il ne le fait pas.
Je suis avec mon respectueux attachement, qui vous est connu, Monsieur Votre très-humble & très-obéissant serviteur
Dumas
Passy à S. E. M. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-Unis / &c. / Passy./.
Notation: Dumas la haie Augt 31. 80
